Exhibit 12(b) General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Year ended December 31 (Dollars in millions) 2009 2008 2007 2006 2005 Earnings (loss)(a) $ (2,654) $ 5,991 $ 12,914 $ 11,522 $ 9,555 Plus: Interest included in expense(b) 17,863 24,943 22,588 17,688 13,895 One-third of rental expense(c) 272 172 337 307 301 Adjusted "earnings"(d) $ 15,481 $ 31,106 $ 35,839 $ 29,517 $ 23,751 Fixed Charges: Interest included in expense(b) $ 17,863 $ 24,943 $ 22,588 $ 17,688 $ 13,895 Interest capitalized 39 65 80 77 72 One-third of rental expense(c) 272 172 337 307 301 Total fixed charges $ 18,174 $ 25,180 $ 23,005 $ 18,072 $ 14,268 Ratio of earnings to fixed charges 0.85 1.24 1.56 1.63 1.66 Preferred stock dividend requirements $ – $ – $ – $ 3 $ 56 Ratio of earnings before provision for income taxes to earnings from continuing operations (1.37) 0.73 1.06 1.11 1.11 Preferred stock dividend factor on pre-tax basis – – – 3 62 Fixed charges 18,174 25,180 23,005 18,072 14,268 Total fixed charges and preferred stock dividend requirements $ 18,174 $ 25,180 $ 23,005 $ 18,075 $ 14,330 Ratio of earnings to combined fixed charges and preferred stock dividends 0.85 1.24 1.56 1.63 1.66 (a) Earnings (loss) before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) In accordance with Item 503 of SEC Regulation S-K, we are required to disclose the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges. As of December 31, 2009, this amount was $2,693 million.
